PER CURIAM.

ORDER

The United States moves for summaryaffirmance of the United States Court of Federal Claims’ judgments in Hurt v. United States, Nos. 05-117 C, 05-118 C, and 05-188 C and Hurt v. District of Columbia, 05-119 C, dismissing Tyrone Hurt’s claims for lack of jurisdiction. Hurt moves for summary reversal.
Hurt filed four complaints, each seeking one billion dollars in punitive damages, in the Court of Federal Claims. Hurt alleged violations of his Fifth Amendment due process rights in addition to violations of his Fourth and Eighth Amendment rights by the District of Columbia and employees of the District of Columbia Board of Parole. He also alleged medical malpractice by a named individual and referred to “all cases concerning negligence.”
The Court of Federal Claims, in four decisions, dismissed concluding, inter alia, that it lacked jurisdiction over the District of Columbia and its employees, over punitive damages claims, over cases sounding in tort, and over constitutional claims not based on an appropriate money-mandating statute.
Summary affirmance of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir.1994) (summarily affirming the Court of Federal Claims’ dismissal of a complaint). Having reviewed the papers and Hurt’s brief, it is clear that the trial court correctly concluded that it lacked jurisdiction over Hurt’s claims and dismissal was warranted. Thus, because no substantial question exists regarding the outcome of Hurt’s appeals, the court summarily affirms the judgments of the Court of Federal Claims dismissing Hurt’s claims.
Accordingly,
IT IS ORDERED THAT:
(1) The United State’s motion to summarily affirm the Court of Federal Claims’ judgments is granted.
(2) Hurt’s motion for summary reversal is denied.
(3) Each side shall bear its own costs.